United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3262
                                    ___________

Ashaunti Quantay Prowell,              *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Dr. Andrew Schock; M.D. Tore           *
Detlie; Yaser El-Mammamy; Daniel       *       [UNPUBLISHED]
C. Randa; Jeffrey J. Roberg; Martin    *
Zadnik; Linda Loken; PK, Staff,        *
                                       *
            Appellees.                 *
                                  ___________

                              Submitted: May 2, 2012
                                 Filed: May 7, 2012
                                  ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Inmate Ashaunti Quantay Prowell appeals the district court’s1 order granting
defendants’ motions to dismiss his 42 U.S.C. § 1983 action for failure to state a claim.
Having reviewed the issues raised in Mr. Prowell’s brief, see Blakley v.


      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.
Schlumberger Tech. Corp., 648 F.3d 921, 933 (8th Cir. 2011) (issue is waived when
not presented in brief with some specificity), we find that his complaint was properly
dismissed for the reasons cited in the district court’s thorough analysis, see McAdams
v. McCord, 584 F.3d 1111, 1113 (8th Cir. 2009) (reviewing de novo dismissal for
failure to state claim, accepting as true all factual allegations, but not legal
conclusions couched as factual allegations); Stone v. Harry, 364 F.3d 912, 914 (8th
Cir. 2004) (pro se complaints are liberally construed, but must allege sufficient facts
to support claims advanced). The district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-